Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 12-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tube" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the tube” corresponds to the flexible tube or the water supply tube claimed earlier. For examination purposes, the limitation has been interpreted as the flexible tube.  Appropriate correction or clarification is required.
Claims 5 and 12-18 recite the limitation "the tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the tube” corresponds to the flexible tube or the water supply tube claimed in claim 1. Appropriate correction or clarification is required.  Claims 6 and 20 are rejected as being dependent from rejected claims 5 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MELSHEIMER (US PG Pub No. 20180360494 A1) in view of HARRIS (WO 0038776 A1).
Regarding claim 1, MELSHEIMER discloses 
a uterine hemostatic balloon unit (Figure 1) comprising: 
a flexible tube (catheter/cannula 8, Paragraph [0029]); 
a hemostatic balloon (6) disposed in a distal end (15) portion of the tube (catheter/cannula 8); 
and a cap (Figure 9, introducer device 12) to be detachably attached to a proximal end (13) portion (Paragraph [0019-0021]) of the tube (catheter/cannula 8), 
wherein the tube (catheter/cannula 8) has
a drain channel (inner cavity 16) for draining uterine blood outward by being open on a distal end side from the hemostatic balloon (Figures 1 and 6, drainage inner cavity 16 being open 17 at distal end 26 side from balloon 6, Paragraph [0023]), and 
a water supply channel (Figures 1 and 6, inflation lumen 14) communicating with the hemostatic balloon (Paragraph [0024]), 

a flexible water supply tube (Figure 8, side arm 20) communicating with the water supply channel (inflation lumen 14) on a distal end side from the drain terminal (tamponade balloon catheter assembly part 2) and extending by being bifurcated outward of the tube (Figure 8, catheter/cannula 8, Paragraph [0025]) , and 
a water supply terminal (Figure 3, proximal part of 20) disposed in a proximal end of the water supply tube (Figure 8, side arm 20) and communicating with the water supply tube (Figure 8, side arm 20), and 
wherein the cap (Figure 9, introducer device 12) detachably fits to an opening of the drain terminal (Paragraph [0019-0021]) and has an accommodating portion capable of accommodating at least a portion of the water supply terminal along a length direction of the drain terminal (Figures 3 and 9, introducer device 12, Paragraph [0035]), and the accommodating portion is open in a direction orthogonal to the length direction of the drain terminal (Figures 3 and 9, opening 40 capable of receiving arm 20, Paragraph [0037]). MELSHEIMER fails to disclose a connector disposed in the tube.
However in the same field of endeavor, HARRIS teaches (Figure 1, page 14, lines 5-19) a connector (26, 22) disposed in the tube (34). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified MELSHEIMER to incorporate the teachings of HARRIS as discussed above. There would be a motivation to modify MELSHEIMER by allowing the connector of HARRIS to encompass the features of MELSHEIMER which 
Regarding claim 4, MELSHEIMER discloses the uterine hemostatic balloon unit (Figure 1) according to Claim 1, wherein the accommodating portion (Figure 9, hub 22) is configured to include a through-hole penetrating (opening 40) the cap (introducer device 12). 
Allowable Subject Matter
Claims 2-3, 7-11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 5-6, 12-18, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Melsheimer and Harris fail to disclose a stopper portion, clamping portion, a projection of the stopper, and a pure aluminum stylet located between a proximal end  and the center of the balloon. They do not teach the limitations regarding the stylet. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARWA MOSTAFA/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771